Exhibit 10.1
EMPLOYMENT AGREEMENT FOR FRED J. KLEISNER
AMENDMENT NO. 4
This Amendment No. 4 to the Employment Agreement for Fred J. Kleisner
(“Amendment No. 4”) is made, effective as of December 13, 2010, by and between
Morgans Hotel Group Co., a Delaware corporation, with a principal place of
business at 475 Tenth Avenue, New York, New York 10018 (the “Company” or the
“Employer”), and Fred J. Kleisner (“Employee”).
Recitals:
WHEREAS, Employee and the Company previously entered into an Employment
Agreement, effective as of December 10, 2007, as amended by Amendment No. 1 to
the Employment Agreement, effective as of December 31, 2008, as further amended
by Amendment No. 2 to the Employment Agreement, effective as of April 21, 2009,
and as further amended by Amendment No. 3 to the Employment Agreement, effective
as of March 31, 2010 (the “Employment Agreement”); and
WHEREAS, the Company and the Employee mutually desire to extend the term of the
Employment Agreement for a limited period of time and to make further
modifications appropriate for such extension.
Agreement:
NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:
1. Section 3(a) (“Term”) of the Employment Agreement, as previously amended, is
hereby further amended by deleting each and every occurrence of the phrase
“December 31, 2010” and replacing it with the phrase “March 31, 2011”.
2. Section 2(d) (“Annual Bonus and Annual Grant”) of the Employment Agreement,
as previously amended, is hereby further amended by deleting the last sentence
thereof and replacing it with the following:
In the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”), Employee may be awarded a bonus for his work as CEO
during calendar years 2010 and 2011, if applicable, in an amount, if any, and of
a type determined by the Compensation Committee in its sole discretion, which
award, if any, will be pro-rated based on the amount of time Employee acted as
the Company’s CEO during each of 2010 and 2011.

 

 



--------------------------------------------------------------------------------



 



3. Section 3(e) (“Release of Claims”) of the Employment Agreement, as previously
amended, is hereby further amended by deleting the last sentence thereof and
replacing it with the following:
Within five (5) days after any termination by the Company without Cause or
expiration of this Agreement, the Company shall deliver to the Employee a
customary general release. The Employee shall forfeit and the Company shall have
no obligation to provide the payments and accelerated vesting as set forth in
clause (a) of this Section 3 unless the Employee executes (and does not
subsequently revoke) such customary general release within 30 days after its
delivery to him.
4. The provisions of this Amendment No. 4 may be amended and waived only with
the prior written consent of the parties hereto. This Amendment No. 4 may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.
5. Except as set forth in this Amendment No. 4, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 4 on the date first written above.

            MORGANS HOTEL GROUP CO.
      By:   /s/ David T. Hamamoto         Name:   David T. Hamamoto       
Title:   Chairman     

            EMPLOYEE
      /s/ Fred J. Kleisner       Fred J. Kleisner           

 

2